Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/07/2020 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	In this case, the abstract of the disclosure is objected to because the “(FIG.2)” should be deleted.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim (s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
An electric drive system as recited in claim 1 (first, “system” is generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for motorized movement of the specimen head”; and third, the generic placeholder is not modified by sufficient structure for performing the claimed function e.g., the term “electric drive” preceding “system” describes the function, not the structure of the system).
A control device as recited in claim 1 (first, “device” is generic placeholder for “means”; second, the generic placeholder is modified by the functional language “for controlling the electric drive system and for processing signals of the sensor”; and third, the generic placeholder is not modified by sufficient structure for performing the claimed function e.g., the term “control” preceding “device” describes the function, not the structure of the device).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting 
Examiner notes that Leica Microsystems Ltd., Shanghai appears to associate with Leica Biosystems Nussloch GmbH and current claims of a pending application are not patentably distinct from the reference, therefore, the following double patenting rejections are applied. If Leica Microsystems Ltd., Shanghai does not associate with Leica Biosystems Nussloch GmbH, Applicant is requested to provide that Leica Microsystems Ltd., Shanghai is not a part of Leica Biosystems Nussloch GmbH or different inventive entities and no common owners or assignees.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16626895 in view of Yang (US 2013/0166072).
Regarding claims 1 and 10, Application No. 16626895 teaches a microtome (1, claim 1, line 1), having a sectioning knife (a cutting knife 4, claim 1) and having a specimen head (an object holder 6 mounted on a slide 5, claim 1) movable relative to the sectioning knife (claim 1, lines 3-5); the microtome comprising:
an electric drive system (first and second electric motors, claim 1, lines 6-9) for motorized movement of the specimen head;
a sensor (an encoder, claim 4, line 2) for detecting the presence of the specimen head (claim 4 recites “the first handwheel is coupled to the slide”) at a reference position (claim 5 “memory position”); and
a control device (a control unit, claim 1, line 7) for controlling the electric drive system and for processing signals of the sensor (claim 4 “an encoder for monitoring the first handwheel…a function of the rotation of the first handwheel”), the control device being configured to control the electric drive system (claim 1, lines 6-9) to move the specimen head. 
However, the claims 1 and 10 of Application No. 16626895 do not claim “the control device … to halt the specimen head in reaction to detection of the presence of the specimen head at the reference position.
Yang teaches a microtome (100 or 200, Figure 1-4; there are two embodiments 100, 200, but most features of the embodiments relying in the claims are the same), having a sectioning knife (112) and a specimen head (105-107, Figure 1) movable relative to the sectioning knife (see Figure 1, an arrow 126), wherein the microtome comprises:
an electric drive system (110a, 110b, Figure 1) for motorized movement of the specimen head;
a sensor (an encoder, Para. 21 recites “control circuit 118 is connected to motor 110a via control lines 120 and is operable to control movement of vertical drive member 105 according to the electrical signal from the encoder”) for detecting the presence of the specimen head at a reference position (for an example, where a target position can be the start of a cutting process, as see in Figure 1, the holder 107 comes down to align with the blade 112 for cutting processing as also disclosed in Paras. 15 and 21); and
a control device (116, 118, Figure 1) for controlling the electric drive system and for processing signals of the sensor (Para. 21),
the control device being configured to control the electric drive system to move the specimen head (Para. 21) and to halt the specimen head in reaction to detection of the presence of the specimen head at the reference position (Para. 26 recites “the first vertical position … to begin a sample cutting operation”, as seen in Figure 2A, it is the target position or a position for cutting processing).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the control device being configured to halt the specimen head in reaction to detection of the presence of the specimen head at the reference position, as taught by Yang, in order to the specimen head to be halted at a cutting or sectioning position during cutting or sectioning processing.
Regarding claim 2, Application No. 16626895 teaches further a  handwheel (a first handwheel 14, claim 4), which is coupled to the specimen head via a mechanical drivetrain, the handwheel being manually operable for moving the specimen head (the limitation of “handwheel” is inherently operated by hand or manually).
Regarding claim 3, Application No. 16626895 teaches the sensor being configured to detect a position of the handwheel (claim 4).
Regarding claim 4, Application No. 16626895 teaches the sensor being a rotation-angle sensor (please notes that the encoder is monitoring rotation or rotation angle of the handwheel).
Regarding claims 5-6, Application No. 16626895 teaches all of the limitations as stated in claims 1-2 and 10-11 above except that a crank mechanism and the sensor is configured to detect a top dead center position of the crank mechanism.
Yang teaches a microtome (200) comprising a crank mechanism (a shaft 462 of a handwheel 404, Figure 4 and Para. 40) and a sensor (encoder 461) is configured to detect a top dead center position of the crank mechanism (this encoder is configured to detect a top dead center position or a highest angle of the handwheel or a highest position of the sample holder in Figure 2B and Para. 40 “First encoder 461 may be a rotary encoder coupled to shaft 462 of handwheel 404”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microtome to have a crank mechanism and a sensor is configured to detect a top dead center position of the crank mechanism, as taught by Yang, in order to allow to be configured to move the sample holder by the crank mechanism and detect a top dead center position of the sample holder according to the handwheel position.
Regarding claim 7, Application No. 16626895 teaches all of the limitations as stated in claim 1 above except that a further sensor for detecting the specimen head in position before the reference position.
Yang also shows a sensor (a sensor 114 in Figure 1 or a sensor 214 in Figure 2A) for detecting the presence of the specimen head in a position before the reference position (emphasis added) (Figure 2B, this alignment of the holder 207 before cutting process, Para. 23).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microtome to have a sensor, as taught by Yang, in order to allow to adjust and align the sample holder with the cutting unit.
Regarding claims 8 and 13, Application No. 16626895 teaches all of the limitations as stated in claims 1 and 10 above except the control device being configured to control the electric drive system to move the specimen head initially at a first speed and, in reaction to detection of the presence of the specimen head at the position before the reference position, to move the specimen head at a second speed that is slower than the first speed.
Yang also shows the control device being configured to control the electric drive system to move the specimen head initially at a first speed (Para. 28 “faster speed… where cutting or sectioning of a sample is not performed” and, in reaction to detection of the presence of the specimen head at the position before the reference position, to move the specimen head at a second speed (Para. 28 “slower speed… during cutting or sectioning of the sample tends to provide higher quality sections) that is slower than the first speed.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the microtome to have a second speed being slower than the first speed, as taught by Yang, in order to provide higher quality sections and allow more section to be produces in a given amount of time (Para. 28 of Yang).
Regarding claims 9 and 14, Application No. 16626895 teaches all of the limitations as stated in claims 1 and 10 above except the control device being configured to carry out one or several functions after the specimen head is halted.
Yang shows the control device being configured to carry out one or several functions after the specimen head is halted (as seen in Figure 2A, the cutting processing is performed and Para. 25 recites “once at this position, horizontal drive member 206 may move laterally (horizontally viewed) to cause a sample attached to sample holder 207 to contact sensor assembly 214 so that an orientation of the sample may be determined”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the control device being configured to carry out one or several functions after the specimen head is halted, as taught by Yang, in order to allow the sample holder to be adjusted and aligned with the cutting unit (sectioning knife).
Regarding claim 11, Application No. 16626895 teaches the sensor (see the discussion in claims 1 and 3 above) detects a position of a handwheel, which is coupled via a mechanical drivetrain to the specimen head, being detected by means of the sensor to detect that the specimen head is at the reference position.
Regarding claim 12, Application No. 16626895 teaches all of the limitations as stated in claims 5-6 above.  
Regarding claim 15, Application No. 16626895 teaches all of the limitations as stated in claims 1, 7, and 10 above for a further sensor 114 or 214. See claim 15 rejection below by Yang for claim rejection with the sensor 214.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2013/0166072) hereinafter Yang.
Regarding claim 1, Yang shows a microtome (100 or 200, Figure 1-4; there are two embodiments 100, 200, but most features of the embodiments relying in the claims are the same), having a sectioning knife (112) and a specimen head (105-107, Figure 1) movable relative to the sectioning knife (see Figure 1, an arrow 126), wherein the microtome comprises:
an electric drive system (110a, 110b, Figure 1) for motorized movement of the specimen head;
a sensor (an encoder, Para. 21 recites “control circuit 118 is connected to motor 110a via control lines 120 and is operable to control movement of vertical drive member 105 according to the electrical signal from the encoder”) for detecting the presence of the specimen head at a reference position (for an example, where a target position can be the start of a cutting process, as see in Figure 1, the holder 107 comes down to align with the blade 112 for cutting processing as also disclosed in Paras. 15 and 21); and
a control device (116, 118, Figure 1) for controlling the electric drive system and for processing signals of the sensor (Para. 21),
the control device being configured to control the electric drive system to move the specimen head (Para. 21) and to halt the specimen head in reaction to detection of the presence of the specimen head at the reference position (Para. 26 recites “the first vertical position … to begin a sample cutting operation”, as seen in Figure 2A, it is the target position or a position for cutting processing).
Regarding claim 2, Yang shows a handwheel (104 or 404) coupled to the specimen head via a mechanical drivetrain (Para. 40 “mechanism includes first encoder 461” and Figure 3), the handwheel being manually operable for moving the specimen head (Para. 18 “manually”. Moreover, the handwheel is intrinsically operated by hand or manually).
Regarding claim 3, Yang shows the sensor (encoder) being configured to detect a position of the handwheel (Para. 40).
Regarding claim 4, Yang shows the sensor being a rotation-angle sensor (Para. 40 recites “encoder 461 then converts the angular position to an electrical representation).
Regarding claims 5-6, Yang shows that the mechanical drivetrain is a crank mechanism (a shaft 462 of a handwheel 404 ) and the sensor is configured to detect a top dead center position of the crank mechanism (this encoder is configured to detect a top dead center position or a highest angle of the hand wheel, Para. 25, and Para. 40 “First encoder 461 may be a rotary encoder coupled to shaft 462 of handwheel 404”, and see Figures 1 and 2B, the sample holder is a highest position).
Regarding claim 7, Yang shows a sensor (a sensor 114 in Figure 1 or a sensor 214 in Figure 2A) for detecting the presence of the specimen head in a position before the reference position (emphasis added) (Figure 2B, this adjustment and alignment of the holder 207 before cutting process, Para. 23).
Regarding claim 8, Yang shows the control device being configured to control the electric drive system to move the specimen head initially at a first speed (Para. 28 “faster speed… where cutting or sectioning of a sample is not performed” and, in reaction to detection of the presence of the specimen head at the position before the reference position, to move the specimen head at a second speed (Para. 28 “slower speed… during cutting or sectioning of the sample tends to provide higher quality sections) that is slower than the first speed.
Regarding claim 9, Yang shows the control device being configured to carry out one or several functions after the specimen head is halted (as seen in Figure 2A, the cutting processing is performed and Para. 25 recites “once at this position, horizontal drive member 206 may move laterally (horizontally viewed) to cause a sample attached to sample holder 207 to contact sensor assembly 214 so that an orientation of the sample may be determined”).
Regarding claim 10, Yang teaches a method for positioning a specimen head (see the discussion in claim 1 above) of a microtome (Figures 1-4, there are two embodiments 100, 200, but most features of the embodiments relying in the claims are the same) at a reference position (a lower position or a target cutting position as discussed in claim 1 above), the method comprising:
moving the specimen head by means of an electric drive system relative to a sectioning knife of the microtome (see the discussion in claim 1 above);
detecting that the specimen head is at the reference position detected by means of a sensor (see the discussion in claim 1 above); and
halting the specimen head when the sensor detects that the specimen head is at the reference position (see the discussion in claim 1 above).
Regarding claim 11, Yang teaches that the sensor detects a position of a handwheel (see the discussion in claim 3 above) coupled via a mechanical drivetrain to the specimen head (see the discussion in claim 2 above) to detect that the specimen head is at the reference position (Figure 2A and see the discussion in claim 1 above).
Regarding claim 12, Yang teaches that the mechanical drivetrain comprises a crank mechanism (see the discussion in claim 5 above), and the sensor (encoder) detects a dead center point of the crank mechanism to detect that the specimen head is at the reference position (see the discussion in claim 6 above and Figure 2A for a position of cutting processing).
Regarding claim 13, Yang teaches that the specimen head being moved by means of the electric drive system, relative to the sectioning knife of the microtome, initially at a first speed and then, as the reference position is approached, at a second speed that is slower than the first speed (see the discussion in claim 8 above for “faster speed…slower speed”).
Regarding claim 14, Yang teaches a step of triggering one or several functions after the specimen head is halted (see the discussion in claim 9 above).
Regarding claim 15, Yang teaches imaging of a specimen present on the specimen head is triggered after the specimen head is halted (Abstract recites “a surface orientation sensor may further be provided that is operable to sense an orientation of a surface of the sample held by the sample holder” and Para. 17 recites “optical and other sensing mechanisms are also suitable”, Para. 18 “adjusting or aligning”, and Para. 23 recites “the drive member is in a lowered position suitable for sensing an orientation of the sample”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        8/25/2021